DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III and the species of miR29a in the reply filed on 1/14/2022 is acknowledged.
Claims 1, 3-4, 6-10, 31-35, 41, 45, 48-53 are pending.  Claims 2, 5, 11-30, 36-40, 42-44, 46-47 are cancelled.
Claims 1, 3-4, 6-10, 32, 41, 45, 48-49, and 51 are withdrawn as being drawn to a nonelected invention or species. 
An action on the merits for claims 31, 33-35, 50, 52-53 is set forth below. 
Improper Markush
Claims 31, 33-35, 50, 52-53 are rejected under the judicially approved ''improper Markush grouping'' doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   									This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an ''improper Markush grouping'' if: (1) the species of the Markush group do not share a ''single structural similarity,'' or (2) the species do not share a common use.  Members of a Markush group share a ''single structural similarity'' when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.									
Following this analysis, the claims are rejected as containing an improper Markush grouping.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 33-35, 50, 52-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 31, 33-35, 50, 52-53 are indefinite over step (d) in claim 31.  The step is indefinite as the active steps require comparisons to one or more control profiles, whereas the wherein clause is drawn to active surveillance control prior or prostatectomy control or active surveillance control compared to prostatectomy, however, it I not clear if the control profiles are limited to these types or if the control profile can encompass any.  Furthermore it that is the case it is not clear how to perform the claim step B. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31, 33-35, 50, 52-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of treating prostate cancer based upon the level of miR29a. This judicial exception is not integrated into a practical application because the claims require steps providing, measuring, determining and recommending treatment and does not provide a step to integrate the judicial exception.   Further monitoring is  abstract idea which reads on a print out or oral instructions, but does not require the judicial exception of the correlation to be integrated by requiring a step of administration.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 

According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon and an abstract idea  
The correlation of treatment and miRNA level is considered a natural correlation.  The step of providing a sample, determining the expression of miR29a in the sample are considered a routine and conventional step.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  

The steps that are not considered judicial expectations are the steps of determining the amount of mir29a and comparing which is considered routine analysis of miR expression amounts.  Spetzler et al. (US Patent Application Publication 2014/0148350 May 29, 2014) teaches providing a biological sample from a patient who was tested with PSA (para 1225,1822). of serum and measuring exosomal miRNA29a (para 194 and 139-140).  Spetzler et al. teaches that comparison to controls (para 1471).  Further the miRNA expression analysis appears to be known and routine methods of expression analysis ( see page 41).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claim 31,50,  34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al. (US Patent Application Publication 2014/0148350 May 29, 2014)
With regard to claim 31 and 50, Spetzler et al. teaches providing a biological sample from a patient who was tested with PSA (para 1225,1822). of serum and measuring exosomal miRNA29a (para 194 and 139-140).  Spetzler et al. teaches that comparison to controls (para 1471).  Although Spetzler et al. does not teach the wherein clause it does not appear to be required based upon the breadth of the claims to compare “to one or more control profiles and further does not appear to require treatment if these particular controls in the wherein are not used.  It is noted that the is rejection is based upon this breadth of the correlation of miR29a and prostate cancer and comparison to any controls.  Although Spetzler et al. does not explicitly teach monitoring yearly it would be obvious to one of ordinary skill in the art at the time of the effective filing date to monitor a patient that has increased risk of prostate cancer as taught by Spetzler.  
With regard to claim 34, Spetzler et al .teaches measuring with copies/mL (para 1313). 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al. (US Patent Application Publication 2014/0148350 May 29, 2014) as applied to claims 31,50,  34 in view of Goal et al. (US Patent Application Publication 2016/0115548 April 28, 2016)
Spetzler et al. teaches providing a biological sample from a patient who was tested with PSA (para 1225,1822). of serum and measuring exosomal miRNA29a (para 194 and 139-140).  Spetzler et al. teaches that comparison to controls (para 1471).  Although Spetzler et al. does not teach the wherein clause it does not appear to be required based upon the breadth of the claims to compare “to one or more control profiles and further does not appear to require treatment if these particular controls in the wherein are not used.  It is noted that the is rejection is based upon this breadth of the correlation of miR29a and prostate cancer and comparison to any controls.  Although Spetzler et al. does not explicitly teach monitoring yearly it would be obvious to one of ordinary skill in the art at the time of the effective filing date to monitor a patient that has increased risk of prostate cancer as taught by Spetzler.  

  	With regard to claim 33, Goel et al. teaches that one can detect miRNA expression level with digital droplet PCR (para 29).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Spetzler to a known method of detection of miRNA expression such as the ddPCR method taught by Goel et al.  The ordinary artisan would be motivated to use ddPCR to do an automatic process of mRNA detection with the reasonable expectation that expression can be determined.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/              Primary Examiner, Art Unit 1634